Dykman, J.
We think this judgment in favor of the plaintiff should be reversed. By the case as it is now presented, it expressly appears that the judgment of divorce granted by the court in the state of Illinois has the effect to deprive the plaintiff of dower in that state, and the case is thus free from the decision of the court of appeals. In the opinion of that court it was said: “Ho misconduct, other than adultery, is here permitted to deprive a wife of existing dower-rights, even if it be the basis of a judgment of divorce lawfully rendered in another state, unless it expressly appears that such judgment has that effect in the jurisdiction where it was rendered, and as to that we express no opinion.” 23 N. E. Rep. 881. As, therefore, the judgment of divorce has the effect to deprive the plaintiff of dower in the state of Illinois, the jurisdiction where the judgment was rendered, we think it should be permitted the same operatibn in this state. The judgment should be reversed, and a new trial granted, with costs to abide the event. All concur.